  Case 19-09014       Doc 25     Filed 04/24/20 Entered 04/24/20 15:27:14   Desc Main
                                  Document     Page 1 of 21



                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF IOWA

IN RE:                                       )
                                             )    Chapter 11
VEROBLUE FARMS USA, INC.,                    )
et al,                                       )
        Debtors.                             )    Bankruptcy No. 18-01297
---------------------------------------------
VEROBLUE FARMS USA, INC., )
et al,                                        )   Adversary No. 19-09014
        Plaintiffs,                           )
                                              )
vs.                                           )
                                              )
JACKSON WALKER L.L.P.,                        )
        Defendant.                            )

               RULING ON MOTION FOR PROTECTIVE ORDER

       Defendant Jackson Walker L.L.P. filed a Motion for Protective Order and a

Motion to Dismiss. Jackson Walker has no substantive position on the discovery

issues but seeks direction from the Court on which parties—Plaintiffs as interested

parties—are entitled to documents and assertions of privilege. Dan Childers and

Robert Lang appeared for Debtors, VeroBlue Farms USA, Inc. (“VBF”), VBF

Operations, Inc., VBF Transport, Inc., VBF IP, Inc., and Iowa’s First, Inc, and

submitted a brief in support of its claim. Parties in interest, Leslie A. Wulf

(“Wulf”), John E. Rea (“T. Rea”), and James Rea (“J. Rea”) were the original

founders of VBF. They will be referred to collectively as the “Founders.” The

Founders submitted a brief in support of their claim that the Retained Preserved
 Case 19-09014     Doc 25   Filed 04/24/20 Entered 04/24/20 15:27:14     Desc Main
                             Document     Page 2 of 21



Materials should be released to them. This is a core proceeding under 28 U.S.C.

§ 157(b)(2)(A).

                         STATEMENT OF THE CASE

      Jackson Walker refused to turn over around 800 documents to VBF from

VBF’s client files, asserting attorney-client privilege. Jackson Walker refused to

hand over the documents after the Founders claim that they control the assertion of

privilege over the communications in question (related to the 2016 Stock Purchase

Agreement). VBF argues that the Founders are asserting a privilege they do not

have. VBF emphasizes the Founders were never represented by Jackson Walker.

Jackson Walker was counsel for VBF. VBF further asserts that even if Founders

have a claim over the relevant communications related to the Stock Agreement,

many of the withheld documents are not related to the agreement, nor did they

include a Founder. Founders assert that the 2016 Stock Purchase Agreement

addressed these issues specifically and under that contract. They have the right to

that privilege. After careful consideration, the Court concludes that Founders own

the Retained Preserved Materials except as provided in subsection “D.”

               FACTUAL BACKGROUND AND ARGUMENTS

      Jackson Walker represented VBF from around 2014 through sometime in

2018. VBF paid Jackson Walker approximately $1,483,287.87 for its services.

VBF does not believe its relationship with Jackson Walker was formally


                                         2
 Case 19-09014     Doc 25   Filed 04/24/20 Entered 04/24/20 15:27:14     Desc Main
                             Document     Page 3 of 21



terminated. It considers Jackson Walker to be its counsel. Jackson Walker filed a

proof of claim when this bankruptcy was filed based on its representation of VBF.

      On October 24, 2018, VBF’s President requested Jackson Walker turn over

all VBF’s client files. Jackson Walker refused to turn over around 800 documents

asserting attorney-client privilege related to shareholder stock agreements.

According to Jackson Walker’s privilege log, the withheld documents are from

March 20, 2015, through July 6, 2016. See Jackson Walker Privilege Log,

attached to Compl. at A-4, (Dkt. 1, pp. 24-34). The attorney-client privilege issue

related to whether the documents are owned by VBF or the Founders, and who can

assert the privilege. VBF emphasizes that it paid Jackson Walker for its legal time

in processing the withheld documents––not the Founders.

      VBF disagrees with Founders arguments that they, the Founders, own the

documents or control the assertion of privilege. VBF argues the Founders should

not be allowed to assert privilege when they were not Jackson Walker’s client.

VBF argues that even if the Founders have a viable privilege claim over the

communications related to the Series A Stock Agreement, many of the withheld

communications do not relate to the agreement. VBF also argues that many of the

communications withheld do not include a Founder.

      Jackson Walker is essentially refusing to turn over the Retained Privileged

Materials to Alder Aqua, Ltd.—the former controlling, shareholder and now the


                                          3
 Case 19-09014     Doc 25   Filed 04/24/20 Entered 04/24/20 15:27:14     Desc Main
                             Document     Page 4 of 21



sole shareholder of VBF. Alder Aqua is pursuing litigation against the Founders in

a pending lawsuit in the United States District Court for the Northern District of

Texas for various misfeasance while managing VBF. Alder Aqua seeks to use this

information against the Founders in that suit.

      The Founders started VBF and were among its original shareholders and

officers: Wulf was the CEO, Hall was the CFO, and T. Rea was the COO and

Construction Director. Each at different times served on the Board of Directors.

VBF is now under the exclusive control of Alder Aqua and is pursuing an action

against the Founders in the Northern District of Texas.

      The transactions in the documents at issue occurred in 2016. In July 2016,

Alder Capital International Ltd., (“Alder”), and FishDish LLC, an Iowa investor

group (“FishDish”), together invested $34 million in VBF through a purchase of

preferred stock. On July 8, 2016, the transaction was documented in the VeroBlue

Farms USA, Inc. Series A Preferred Stock Purchase Agreement (“Series A

Agreement”). Alder also extended credit to VBF, through Alder affiliate Amstar

Funds, in exchange for VBF issuing warrants to Alder that allowed Alder to obtain

additional shares via a separate agreement (“Warrant Agreement”).

      Upon execution of that Series A Agreement, Alder owned 47%, FishDish

owned 8%, and the Founders owned 22%. In July 2017, Alder exercised its rights

under the Warrant Agreement, resulting in Alder owning a controlling interest of


                                          4
 Case 19-09014     Doc 25   Filed 04/24/20 Entered 04/24/20 15:27:14     Desc Main
                             Document     Page 5 of 21



54%. Thereafter, the Founders and many other non-management employees were

terminated from their positions.

      In December 2017, Amstar sold VBF’s line of credit, and VBF filed for

Chapter 11 protection in this Court. Alder Aqua, Ltd., (“Alder Aqua”), an affiliate

of Alder, was approved by the Court as VBF’s debtor-in-possession lender. Alder

Aqua provided the sole source for reorganization funding. Following confirmation

of the Chapter 11 Plan, Alder Aqua is now the sole owner of all equity in VBF.

      VBF claims that all the documents and communications of Jackson Walker

during its representation of VBF from 2014 to present are VBF’s property. The

Founders argue that VBF is ignoring the several changes in ownership, and what

the specific provisions in the Series A Agreement say about the control of VBF’s

evidentiary privileges. The Series A Agreement status:

            Each Investor further agrees that, (i) as to all
            communications between the Legal Counsel and Parent,
            the Company, its Affiliates, and any Management Persons
            that relate in any way to the transactions contemplated by
            this Agreement and the other Transaction Agreement, the
            attorney-client privilege, the expectation of client
            confidence and all other rights to any evidentiary
            privilege belong either to the given Parent, the Company,
            Affiliate or Management Person, as applicable, and may
            be controlled by such Parent, Affiliate, or Management
            Person, as applicable, and shall not pass to or be
            claimed by any Investor, the Company or any
            Subsidiary, and (ii) in the event the Company becomes
            an Affiliate of any Investor or multiple Investors, as to
            all communications between the Legal Counsel and the
            Company, or among the Legal Counsel, the Parent, their

                                         5
  Case 19-09014    Doc 25   Filed 04/24/20 Entered 04/24/20 15:27:14        Desc Main
                             Document     Page 6 of 21



             Affiliates and/or the Management Persons prior to the
             Closing that relate in any way to the transactions
             contemplated by this Agreement and the other Transaction
             Agreements, the attorney-client privilege, the expectation
             of client confidence and all other rights to any evidentiary
             privilege belongs to Parent, or any specific Affiliate or
             Management Person who receives a communication, as
             applicable, and may be controlled by such Person, as
             applicable, and shall not pass to or be claimed by the
             Company or any Subsidiary.

Series A Agreement, Exhibit A, § 7.16 (Emphasis Added).

       The Founders argue the Series A Agreement language stating, “‘belongs to

… [the Founders] and may be controlled by’ them”, and “any privilege over the

communications between JW and Founders ‘shall not pass to or be claimed by

[VBF] or any Subsidiary,’” is clear and disposes of this issue. They believe the

Agreement proves any evidentiary privilege over all communications between

Jackson Walker and Founders belongs to the Founders. Founders brief at 5; Series

A Ag., Ex. A, §7.16. The Founders believe VBF is attempting to require Jackson

Walker to breach the Series A Agreement, as well as the Texas Disciplinary Rules

of Professional Conduct.

       VBF asserts the Founders are wrong in analogizing Great Hill, a corporate

merger case, to this one and note that two entities purchasing minority shares of

stock cannot be compared to a merger. VBF requests Jackson Walker to produce

the files.



                                          6
 Case 19-09014     Doc 25    Filed 04/24/20 Entered 04/24/20 15:27:14     Desc Main
                              Document     Page 7 of 21



                  CONCLUSIONS OF LAW AND ANALYSIS

      The Founders assert the parties entered into a binding contractual agreement

addressing the ownership and control of evidentiary privilege. VBF argues it is the

owner of the withheld documents, and that the agreement is not dispositive. VBF

asserts the documents have always been VBF’s property. The Founders disagree

stating that § 7.16 of the agreement specifically prohibited privileged

communications from being passed to or claimed by VBF in this situation.

      A. Undisputed Aspects of the Case and Background Principles of Law

      First, the parties to this proceeding have already agreed that the Retained

Privileged Materials should be turned over to whichever party has an ownership

interest in the communications. Jackson Walker stands ready to deliver the

Retained Privileged Materials to whichever party has the right to possess them.

Order Mot. Protective Order, ECF No. 15.

      Further, the parties do not dispute that control of a corporation’s attorney-

client privilege ordinarily passes to the new owners when a corporation changes

ownership. This default rule is well-established in Supreme Court case law.

Commodity Futures Trading Comm’n v. Weintraub, 471 U.S. 343, 348-49 (1985).

The Court begins with this assumption and that VBF maintains ownership of its

privileged communications. The real question is whether the Series A Agreement

does anything to alter the status quo.


                                          7
 Case 19-09014     Doc 25    Filed 04/24/20 Entered 04/24/20 15:27:14        Desc Main
                              Document     Page 8 of 21



                              B. The Series A Agreement

                                   1. Choice of Law

      As a preliminary matter, VBF briefly disputes the applicability of Delaware

law to this case. While VBF is correct that Delaware law does not apply to the

general questions of privilege raised in this case, Delaware does apply to any

interpretation of the Series A Agreement. Section 7.2 of the Agreement is explicit:

“This Agreement shall be governed by the internal laws of the State of Delaware

without regard to the conflict of laws or rules of such state.” Series A Agreement,

Exhibit A, § 7.2. VBF raises no argument attacking the validity of this choice of

law provision, so § 7.2 is controlling on the choice of law question insofar as any

contract interpretation is concerned.

                                   2. Interpretation

      In interpreting § 7.16 of the Series A Agreement, VBF encourages the Court

to interpret the disputed clause, quoted in full above, in light of the following

language in the first sentence of the section:

             It is acknowledged by each of the parties hereto that the
             Company and Parent have retained Jackson Walker LLP
             (the ‘Legal Counsel’) to act as counsel in connection with
             the transactions contemplated hereby and that the Legal
             Counsel has not acted as counsel for any other Person in
             connection with the transactions contemplated hereby and
             that no party to this Agreement or Person has the status of
             a client of any of the Legal Counsel for conflict of interest
             or any other purposes as a result thereof.


                                           8
 Case 19-09014     Doc 25    Filed 04/24/20 Entered 04/24/20 15:27:14     Desc Main
                              Document     Page 9 of 21



Series A Ag., Ex. A, §7.16. VBF then stresses that the ownership shifting of

privileged communications described later in that section is only “as applicable.”

Id. VBF argues that the recognition at the beginning of the section proves that the

parties understood all privileged communications would remain with VBF.

      Founders, on the other hand, ask the Court to focus on the specific language

of § 7.16, which states that ownership and control of any privileged

communications regarding the Series A Agreement should be distributed among

the Parent, Company, Affiliates, and Management Persons. Series A Ag., Ex. A,

§7.16. Founders stress that the Agreement specifically prevents the privilege over

these communications from falling into any investor’s hands, and that the practical

effect of VBF gaining the privilege rights over their objection would be to deliver

these rights to Alder (investors) in direct violation of the agreement.

      Founders assert that the relevant contract provision was meant to take

advantage of Delaware case law encouraging the use of contracting power to

preserve privilege for current ownership in the event of a buyout or merger. Great

Hill Equity Partners IV, LP v. SIG Growth Equity Fund I, LLP, 80 A.3d 155, 160-

61 (Del. Ch. 2013). The Eighth Circuit has specifically noted the requirements for

contract interpretation under Delaware law:

             Delaware follows ‘traditional principles of contract
             interpretation,’ including giving ‘effect to the plain
             meaning of a contract’s terms and provisions when the
             contract is clear and unambiguous.’ … A contract term is

                                           9
 Case 19-09014     Doc 25    Filed 04/24/20 Entered 04/24/20 15:27:14       Desc Main
                             Document      Page 10 of 21



             not ambiguous ‘simply because the parties do not agree
             upon its proper construction. Rather, a contract is
             ambiguous only when the provisions in controversy are …
             fairly susceptible of different interpretations or may have
             two or more different meanings.’ … The contract must be
             construed as a whole, not by looking at terms in isolation.
             … ‘The true test is what a reasonable person in the position
             of the parties would have thought [the contract language]
             meant.’

Gateway Customer Solutions, LLC v. GC Servs. Ltd. P’ship, 825 F.3d 502, 505

(8th Cir. 2016) (internal citations omitted); see also Gosiger, Inc. v. Elliott

Aviation, Inc., 823 F.3d 497, 501 (8th Cir. 2016) (setting out a similar analysis

under Iowa law); Restatement (Second) of Contracts § 203(a) (1979). This Court

applies these principles to the language of § 7.16.

      The disputed provisions are two different sentences of § 7.16. The first

provides a general provision regarding ownership and control of privilege and

client confidentiality rights. Series A Ag., Ex. A, §7.16. The second is more

specific in its treatment of privileged communications, and only applies “in the

event that the Company becomes an Affiliate of any Investor or multiple

Investors.” Id. The two sentences of § 7.16 deal with substantially the same

subject matter—who owns/controls the privilege—but addresses it in different

ways depending on the circumstances. The Court finds that this structure was

intended to create two separate regimes regarding ownership of privileged

communications related to the Series A Agreement. The first sentence controls


                                           10
 Case 19-09014      Doc 25      Filed 04/24/20 Entered 04/24/20 15:27:14      Desc Main
                                Document      Page 11 of 21



generally. The second sentence provides a different method of dealing with

privilege if “an Affiliate of any Investor or multiple Investors.” Id. The Court first

needs to determine which of the two methods controls the ownership of privileged

communications related to the Series A Agreement.

      The key question is whether VBF has become an “Affiliate” of Alder—

thereby triggering the second method. The Series A Agreement defines “Affiliate”

as:

             with respect to any specified Person, any other Person
             who, directly or indirectly, controls, is controlled by, or is
             under common control with such Person, including,
             without limitation, any general partner, managing
             member, officer or director of such Person or any entity
             now or hereafter existing that is controlled by one or more
             general partners or managing members of, or shares the
             same management company with, such Person.

Id. at § 1.5(b). The Agreement further defines “Person” as “any individual,

corporation, partnership, trust, limited liability company, association or other

entity.” Id. at § 1.5(jj). In ordinary language, for the purposes of this dispute, VBF

became an affiliate of Alder if it came to be under the control of Alder, “directly or

indirectly.” Id. at § 1.5(b).

      The Court finds Alder became the controlling shareholder of VBF after

Alder took advantage of its rights under the Warrant Agreement to purchase

additional stock. After that, Alder began pushing out other investors. It eventually

became the sole shareholder of VBF. As such, the Court finds that VBF became

                                            11
  Case 19-09014     Doc 25    Filed 04/24/20 Entered 04/24/20 15:27:14     Desc Main
                              Document      Page 12 of 21



an “affiliate” of Alder. The second sentence of § 7.16 thus controls ownership of

the privileged communications related to the Series A Agreement.

        The second sentence of § 7.16 (full section stated above) specifically states

that:

              in the event that the Company becomes an Affiliate of
              any Investor or multiple Investors, as to all
              communications between the Legal Counsel and the
              Company, or among the Legal Counsel, the Company, the
              Parent, their Affiliates and/or the Management Persons
              prior to the Closing that relate in any way to the
              transactions contemplated by this Agreement and the
              other Transaction Agreements, the attorney-client
              privilege, the expectation of client confidence and all
              other rights to evidentiary privilege belongs to Parent or
              any specific Affiliate or Management Person who
              receives a communication, as applicable, and shall not
              pass to or be claimed by the Company or any
              Subsidiary.

Id. at § 7.16 (emphasis added). As Founders rightly point out, the key language

states privilege rights are controlled by the entity which “receives a

communication.” Id.

        VBF’s reliance on the “as applicable” language in the last part of that

sentence is misplaced. The Company is omitted as a potential holder of the

privilege rights entirely. Id. VBF cannot be the “applicable” owner of any

communications. Id. The explicit nature of this exclusion clause, held up against

the generic nature of the ownership-transferring language, shows that VBF cannot

claim ownership of any communications covered by § 7.16.

                                           12
 Case 19-09014     Doc 25   Filed 04/24/20 Entered 04/24/20 15:27:14      Desc Main
                            Document      Page 13 of 21



      VBF’s argument that the statement at the beginning of § 7.16 somehow

recognizes the company as the sole owner of all privileged communications is

fatally flawed. Reading the Series A Agreement in this way would be to ignore

chunks of the contract. The Court must give “a reasonable, lawful, and effective

meaning to all terms” in the contract, if possible. Restatement (Second) of

Contracts § 203(a) (1979); Gateway Customer Solutions, 825 F.3d at 505 (citing

O’Brien v. Progressive N. Ins. Co., 785 A.2d 281, 287 (Del. 2001)). If the first

sentence of § 7.16, recognizing that VBF was Jackson Walker’s only client in

connection with the Series A Agreement controls everything, then the remaining

§ 7.16 is superfluous and/or no meaning. VBF simply advances no alternative

interpretation of what the disputed provision could mean in that context. It is not

up to this Court to discover one.

      The Founders’ interpretation gives the best effect to the intent of the parties.

Section 7.16 was intended to protect the Founders in case of a corporate

takeover—to preserve their right to assert attorney-client privilege over these

communications.

      VBF makes an additional argument that Founders’ interpretation of § 7.16 is

absurd because it would allow a non-client of Jackson Walker to assert that

communications between Jackson Walker and its client were privileged from the

client itself. This characterization grossly oversimplifies the nature of corporate


                                          13
 Case 19-09014     Doc 25   Filed 04/24/20 Entered 04/24/20 15:27:14    Desc Main
                            Document      Page 14 of 21



attorney-client privilege. When the client is a corporation, management or

ownership of the client could change frequently. Choosing to protect former

manager’s communications from the new management is far from absurd. It is in

fact exactly what VBF and its managers at the time did in § 7.16—which is fully

consistent with and supported by Delaware law.

                            3. Applicability of Great Hill

      VBF next argues that, even if Founders’ interpretation of § 7.16 is accurate,

the Delaware case law allowing for previous company ownership or management

to maintain control of certain privileged communications, via contract, in the event

of a takeover is inapplicable here. VBF notes that the Series A Agreement was not

a merger contract, like those dealt with in Great Hill Equity Partners IV, LP v. SIG

Growth Equity Fund I, LLP, and cases following it. Great Hill, 80 A.3d at 160-61;

see also S’holder Representative Servs. LLC v. RSI Holdco, C.A. No. 2018-0517-

KSJM, 2019 WL 2290916, at *1, *3 (Del. Ch. May 29, 2019). VBF also asserts a

privilege-shifting provision in the agreement here cannot be effective because the

Founders maintained control of VBF after closing the Agreement, and Alder only

gained control of VBF around one year later. Essentially, VBF argues that: (1) the

Series A Agreement was not a merger agreement, (2) because it was not a merger

agreement, the logic of Great Hill does not apply to the contract, and (3) because

Great Hill does not apply to this contract, the provision is invalid under Delaware


                                         14
 Case 19-09014     Doc 25    Filed 04/24/20 Entered 04/24/20 15:27:14      Desc Main
                             Document      Page 15 of 21



law. While the Court agrees with VBF’s first premise here, it does not agree with

the others.

      The logic of Great Hill does not turn on the contract being a merger

agreement. Great Hill was premised on two key points: (1) the frequency of such

provisions in ownership transfer practice, and (2) significant literature advising

transactional attorneys to negotiate and draft contracts for ownership changes with

control of pre-ownership attorney-client communications kept in mind. Great Hill,

80 A.3d at 160-61. Nothing in these rationales suggests that approval of these

provisions by Delaware courts is limited to merger contracts. In fact, one of the

articles quoted by Great Hill specifically notes that sellers’ attorneys should

negotiate for their clients to maintain control over pre-sale attorney-client privilege

“regardless of whether the acquisition is structured as an asset transaction, a

merger, or a sale of stock.” Id. at 161 n.29 (quoting M & A Jurisprudence

Subcommittee, Mergers and Acquisitions Committee, ABA Section of Business

Law, Annual Survey of Judicial Developments Pertaining to Mergers and

Acquisitions, 64 Bus. Law. 433, 463 (2009)). This Court rejects VBF’s attempts to

artificially narrow the scope of Great Hill.

              4. Application of Interpretation to Ownership Dispute

      VBF also argues against Founders claim of ownership or right to assert

privilege on communication covered by § 7.16. It is undisputed that the Founders


                                          15
 Case 19-09014     Doc 25    Filed 04/24/20 Entered 04/24/20 15:27:14     Desc Main
                             Document      Page 16 of 21



qualify as “Management Persons” under this definition. Founders have a claim to

ownership of the Retained Preserved Materials under the second part of § 7.16.

VBF argues, however, that Founders cannot necessarily claim ownership of every

communication covered by § 7.16, because “Management Persons” are not the

only entities who may claim ownership of the privileged communications under

the disputed clause. If a Founder was the one to initially receive the

communication, that Founder is the “applicable” “Management Person.” If the

recipient of the privileged communication was not one of the Founders, however,

VBF argues then the communication is owned by either the non-Founder recipient,

if they were themselves a “Management Person,” or the Parent or an Affiliate, “as

applicable.” Id.

      It appears some of the communications here were in fact made to non-

founder managers. Those non-founder managers have the right to assert the

privilege. They are not, however, parties to this dispute. Thus, the Court is left

with two options here: (1) exclude any communications not received by a Founder

from coverage under § 7.16, notwithstanding the comprehensive scope of the

provision, or (2) adhere to the final line of the section’s disputed provision, which

states that the privilege rights in these communications “shall not pass to or be

claimed by the Company or any Subsidiary.” Id. at § 7.16. Given the strength and

clarity of this language barring VBF from claiming privilege over these


                                          16
 Case 19-09014     Doc 25    Filed 04/24/20 Entered 04/24/20 15:27:14     Desc Main
                             Document      Page 17 of 21



communications, the Court finds that the latter option best gives effect to the intent

of the parties. The Court finds that Founders are the only conceivable “applicable”

parties who may claim ownership of the privileged communications covered by

§ 7.16—even the communications which a Founder did not personally receive.

        C. VBF’s Remaining Objection to Founders’ Assertion of Privilege

      VBF has also argued the Founders waived any privilege by leaving some of

the communications on VBF servers when ownership of VBF transferred to Alder.

This argument is inapplicable here. This dispute concerns ownership of the

allegedly privileged communications. Consideration of the effectiveness of the

actual assertion of privilege by Founders is unnecessary to resolve the ownership

dispute. The more appropriate forum to determine the effectiveness of the

privilege assertion and discoverability of the communications is the U.S. District

Court for the Northern District of Texas, the site of the ongoing litigation between

VBF and Founders. This Court’s power to determine what is estate property

should not be used to make an end run around the Northern District of Texas’

authority to resolve questions of evidence in that litigation.

        D. Communications Outside the Scope of the Series A Agreement

      VBF also asserts that even if the Founders own and control the privilege,

several of the communications in the Retained Privileged Materials are entirely

beyond the scope of the Series A Agreement. VBF claims that several of the


                                          17
 Case 19-09014       Doc 25   Filed 04/24/20 Entered 04/24/20 15:27:14   Desc Main
                              Document      Page 18 of 21



withheld communications have nothing to do with the stock-related Agreement at

all. The Court agrees with VBF on this single point.

      To the extent that any of the Retained Privileged Materials are not covered

in any way by § 7.16 of the Series A Agreement, the attorney-client privilege over

those communications is owned and controlled by VBF. Commodity Futures

Trading Comm’n v. Weintraub, 471 U.S. 343 at 348-49. The relevant part of

§ 7.16 encompasses: “all communications between the Legal Counsel and the

Company, or among the Legal Counsel, the Company, the Parent, their Affiliates

and/or the Management Persons prior to the Closing that relate in any way to the

transactions contemplated by this Agreement and the other Transaction

Agreements.” Series A Ag., Ex. A, § 7.16. This scope contains four requirements:

(1) it covers only communications, (2) the communications need to have been

made between or among two or more of the covered entities, (3) the

communications need to have been made before the date of the Agreement’s

closing, and (4) the communications need to “relate in any way to the

transactions.” Id.

      The parties do not dispute that all the Retained Preserved Materials are

communications, satisfying the first requirement. The third requirement is also

satisfied by all the Retained Preserved Materials. Founders assert, and VBF does

not dispute, that the Series A Agreement Closing occurred on July 8, 2016. The


                                          18
 Case 19-09014     Doc 25   Filed 04/24/20 Entered 04/24/20 15:27:14       Desc Main
                            Document      Page 19 of 21



last of the Retained Preserved Materials is dated July 6, 2016. Therefore, all the

Retained Preserved Materials meet the timing requirement. This leaves only the

second and fourth requirements: that the communications be among certain

covered entities and that the communications relate to the transactions.

       As to the covered entities, the Agreement defines “Legal Counsel” as

Jackson Walker LLP, the “Parent” as “VeroBlue Farms Inc., a Canadian

corporation,” and the parties have only identified the Founders as “Management

Persons.” Id. at 1. Accordingly, the Series A Agreement covers communications

between Jackson Walker and its employees, VBF and its employees, the Canadian

VeroBlue Farms and its employees, and Founders. Any communication within the

Retained Preserved Materials which a person outside of this group was party to

should be withdrawn from the Retained Preserved Materials and handed over to

VBF.

       As to the fourth requirement, the communication must relate “to the

transactions contemplated by this Agreement and the other Transaction

Agreements.” Id. at § 7.16. The “other Transaction Agreements” referenced by

this line are defined as “the Registration Rights Agreement, the Stockholders

Agreement, the Parent Preferred Share Purchase Agreement, the Parent

Shareholders Agreement, the Voting Agreement, the Option Agreement, the

Penalty Rights Agreement, the Employment Agreements, the Indemnification


                                         19
 Case 19-09014     Doc 25   Filed 04/24/20 Entered 04/24/20 15:27:14     Desc Main
                            Document      Page 20 of 21



Agreements, the Consulting Agreement, the Lead Investor Warrants and the IP

Purchase Agreement.” Id. at § 1.5(vv). Among these, many of the other

Transaction Agreements were executed simultaneously and appended to the Series

A Agreement. The Registration Rights Agreement was appended as Exhibit G, the

Stockholders Agreement as Exhibit N, the Voting Agreement as Exhibit H, the

Option Agreement as Exhibit B, the Penalty Rights Agreement as Exhibit F, the

Employment Agreements as Exhibit J, the Indemnification Agreements as Exhibit

E, the Consulting Agreement as Exhibit K, and the Lead Investor Warrants—the

Warrant Agreement—as Exhibit O. Id. at §§ 1.1(b), 1.3(a), 1.5(q), 1.5(gg),

1.5(kk), 1.5(xx), 4.1(i), 4.1(j), “Exhibits” Index. Two others, the Parent Preferred

Share Purchase Agreement and the Parent Shareholders Agreement, were executed

simultaneously, but considered separate from the Series A Agreement. Id. at

§§ 1.1(d), 1.5(ee). Finally, the IP Purchase Agreement was dated June 29, 2016,

and was also distinct from the Series A Agreement. Id. at § 1.5(v).

      Any communications related to any of these agreements is covered by

§ 7.16. To the extent that any communication within the Retained Preserved

Materials is not related to any of these agreements, that communication should be

withdrawn from the Materials and delivered to VBF.




                                         20
 Case 19-09014     Doc 25   Filed 04/24/20 Entered 04/24/20 15:27:14     Desc Main
                            Document      Page 21 of 21



                                  CONCLUSION

       WHEREFORE, Jackson Walker is ordered to withdraw communications

outside the scope of § 7.16 of the Series A Agreement, if any, as detailed in

subsection “D” of this order, from the Retained Preserved Materials and deliver

those communications to VBF.

       FURTHER, Jackson Walker is ordered to deliver the remainder of the

Retained Preserved Materials to Founders.

       FURTHER, if Jackson Walker removes any of the communications from

the Retained Preserved Materials and delivers them to VBF pursuant to this order,

Jackson Walker is ordered to produce two updated lists detailing which

communications were delivered to VBF and which to Founders.

       FURTHER, upon delivery of the Retained Preserved Materials to the

appropriate parties, Jackson Walker is ordered to file notice of delivery, along with

the produced lists, with the Court. If none of the Retained Preserved Materials

were delivered to VBF, Jackson Walker may file notice of that fact in lieu of the

delivery lists.

       Dated and Entered:

      April 24, 2020
                                       __________________________________
                                       THAD J. COLLINS
                                       CHIEF BANKRUPTCY JUDGE


                                         21
